EXECUTION COPY


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.
ENGINE SALE AND
PURCHASE AGREEMENT
Dated as of January 27, 2020
between
CONTRAIL AVIATION LEASING, LLC
as Seller
and


ALF V LLC
as Buyer
for




One (1) CFM56-7B22 Engine
Manufacturer’s Serial Number 889727




 
 
 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page
Section 1.


Definitions and Construction
1
1.1


Defined Terms
1
1.2


Construction
3
Section 2.


Sale of Engine
3
2.1


Delivery
3
2.2


Deposit; Purchase Price
3
2.3


Place of Delivery and Delivery
4
2.4


Title and Risk of Loss
4
2.5


Warranties
4
Section 3.


Delivery Conditions
4
3.1


Conditions to Buyer’s Obligations
4
3.2


Conditions to Seller’s Obligations
5
Section 4.


Taxes, Indemnities and Insurance
5
4.1


Sales Taxes
5
4.2


Seller Indemnity
5
4.3


Buyer Indemnity
6
4.4


After Tax Basis
7
4.5


Insurance
7
4.6


Survival
7
Section 5.


Excusable Delay
7
5.1


Excusable Delay
6
Section 6.


Representations and Warranties
7
6.1


Representations and Warranties of Seller
7
6.2


Representations and Warranties of Buyer
9
6.3


Limitation of Warranties and Agreements
10
Section 7.


Miscellaneous
10
7.1


Notices
10
7.2


Assignment
11
7.3


Headings
11
7.4


Brokers’ Commissions
11
7.5


Survival of Representations, Warranties and Indemnities
12
7.6


Governing Law; Jurisdiction
12
7.7


Entire Agreement
12
7.8


Waivers
12
7.9


Unenforceability
13



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


7.10


Counterparts; Signatures
13
7.11


Expenses
13
7.12


Confidentiality
13
7.13


No Third-Party Beneficiaries
13
7.14


Limitation of Damages
13
7.15


Cape Town Convention
14






Exhibits and Attachment
 
 
Exhibit A
Warranty Bill of Sale
Exhibit B
Insurances
Exhibit C
Technical Acceptance Certificate
Exhibit D
Acceptance Certificate
Exhibit E
QEC Listing







 
ii
 




--------------------------------------------------------------------------------






ENGINE SALE AND PURCHASE AGREEMENT
THIS ENGINE SALE AND PURCHASE AGREEMENT (“Agreement”) is entered into as of
January 27, 2020 between CONTRAIL AVIATION LEASING, LLC, a Wisconsin limited
liability company (“Seller”) and ALF V LLC, a Delaware limited liability company
(“Buyer”).
RECITALS
WHEREAS, Seller is the owner of one (1) used CFM56-7B22 engine bearing
manufacturer’s serial number 889727, in QEC configuration as detailed in Exhibit
E, including all appliances, parts, accessories and other equipment installed
on, or attached thereto, and any loose equipment specific thereto, all records,
logs, technical data and manuals in the possession of Seller and one Dedienne
model D71STA00005G02 engine stand bearing serial number MCC190345-3-1
(collectively, the“Engine”); and
WHEREAS, subject to the terms and conditions of this Agreement, Seller and Buyer
have agreed that Seller shall sell to Buyer, and Buyer shall purchase from
Seller, the Engine.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, Buyer and Seller hereby agree as follows:
Section 1.Definitions and Construction.
1.1    Defined Terms. The following terms, when capitalized as below, shall have
the following meanings when used in this Agreement:
“Acceptance Certificate” means an Acceptance Certificate substantially in the
form shown on Exhibit D.
“Business Day” means a day, other than a Saturday or a Sunday, on which banks
are open for business in New York, New York and Chicago, Illinois, U.S.A.
“Buyer Guarantee” means the guarantee of all of Buyer's obligations under this
Agreement, issued by the Buyer Guarantor in favor of Seller.
“Buyer Guarantor” means Residual Based Finance Corporation, an Illinois
corporation.
“Buyer Indemnitee” means Buyer, Buyer Guarantor, any financier for Buyer in
relation to the Engine, their respective affiliates and their respective
shareholders, partners, members, managers, officers, directors, employees,
agents, representatives, successors and assigns.
“Cape Town Treaty” means, collectively, the official English language text of
the Convention of International Interests in Mobile Equipment and the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment each adopted on November 16, 2001 at a diplomatic
conference in Cape Town, South Africa.
“Claims” shall have the meaning given to such term in Section 4.2.


 
 
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


“Delivery” means, on the Delivery Date, the concurrent occurrence of the events
enumerated in Section 2.1.
“Delivery Date” means the date on or before the Final Delivery Date on which the
Delivery occurs.
“Delivery Location” shall have the meaning given to such term in Section 2.3.
“Dollars” and the sign “$” means the lawful currency of the United States of
America.
“FAA” means the Federal Aviation Administration of the U.S. Department of
Transportation.
“Final Delivery Date” means January 31, 2020, unless a later date is agreed to
by the parties in writing.
“Government Entity” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multinational
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, regulatory, or taxing
authority or power of any nature.
“International Registry” has the meaning ascribed thereto in the Cape Town
Treaty.
“Lien” means liens, security interests, mortgages, encumbrances, pledges,
charges, leases, rights of first offer, rights of first refusal and any other
claims of a similar nature, and any public filing, registration or recordation
evidencing or purporting to evidence any of the foregoing.
“Purchase Price” means [ ] Dollars (US $[ ]).
“Sales Taxes” shall have the meaning given to such term in Section 4.1.
“Seller Indemnitees” means Seller, Contrail Aviation Support, LLC, Old National
Bank, and each of their respective affiliates, members, managers, officers,
directors, employees, agents, representatives, successors and assigns.
“Seller’s Additional Insureds” means Contrail Aviation Support, LLC, Old
National Bank, Sapphire Finance I Holding Designated Activity Company, Avolon
Aerospace Leasing Limited, Wells Fargo Trust Company, N.A., Wells Fargo Bank,
N.A., CIT Aerospace International, Glencar Investments VI Designated Activity
Company, Sapphire Aviation I Limited, Sapphire Aviation Finance I (US) LLC,
Phoenix American Financial Services and their respective successors and
permitted assigns and their respective affiliates, officers, directors,
managers, employees, agents, partners and shareholders or members of the
ownership structure of the Engine howsoever denominated.


 
2
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


“Technical Acceptance Certificate” means a Technical Acceptance Certificate in
substantially the form shown on Exhibit C.
“Warranties” means any and all warranties and/or indemnities given by the
manufacturer or any other person in relation to the Engine or any part thereof,
in each case to the extent subsisting and capable of assignment.
“Warranty Bill of Sale” means a bill of sale in the form of Exhibit A.
1.2    Construction. Any agreement referred to in this Section 1 means such
agreement as from time to time modified, supplemented and amended in accordance
with its terms. References to sections, exhibits and the like refer to those in
or attached to this Agreement unless otherwise specified. “Including” means
“including but not limited to” and “herein”, “hereof”, hereunder”, etc. mean in,
of, or under, etc. this Agreement (and not merely in, of, under, etc. the
section or provision where that reference appears).
Section 2.    Sale of Engine. Subject to the provisions of this Agreement,
Seller agrees to sell the Engine to the Buyer and Buyer agrees to purchase the
Engine from the Seller, for the Purchase Price on the Delivery Date in an “as
is, where is” condition with all faults.
2.1    Delivery. On the Delivery Date, the concurrent occurrence of each of the
following events shall constitute Delivery of the Engine:
(a)    Seller shall deliver, or cause to be delivered, the Engine to Buyer at
the Delivery Location;
(b)    Seller shall sell and transfer to Buyer title to the Engine pursuant to
the execution and delivery by Seller of the Warranty Bill of Sale, provided
Seller has received the Purchase Price.
2.2    Deposit; Purchase Price.
(a)    No deposit is required under this Agreement.
(b)    On or prior to Delivery, and in any event prior to the delivery of the
Warranty Bill of Sale, payment of the Purchase Price shall be made in
immediately available funds by wire transfer to:
Bank:
Old National Bank
1 Main Street
Evansville, IN 47708
ABA No.
[ ]
Beneficiary
Contrail Aviation Leasing, LLC
435 Investment Court
Verona, WI 53593
Account No.:
[ ]
SWIFT Code:
[ ]
Ref:
ESN 889727



 
3
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement




or to such other account as Seller may specify in writing to Buyer on or prior
to the date upon which such amount is due and payable.
Upon execution of this Agreement, Seller will remove the Engine from the market
and shall cease any negotiations to sell the Engine to any third parties, unless
and until this Agreement becomes null and void.
2.3    Place of Delivery and Delivery. Delivery of the Engine shall occur on the
Delivery Date at Tucson, Arizona (“Delivery Location”).
2.4    Title and Risk of Loss. Upon the execution and delivery of the Warranty
Bill of Sale, title and risk of loss with respect to the Engine shall pass to
Buyer.
2.5    Warranties. Seller hereby assigns to the Buyer, as of Delivery, and to
the extent assignable, all of the Seller’s right, title and interest in and to
the Warranties and agrees that it shall take commercially reasonable steps to
effect such assignment.
Section 3.    Delivery Conditions.
3.1    Conditions to Buyer’s Obligations. Buyer’s obligation to buy the Engine
shall be subject to the satisfaction of, or waiver by Buyer of, the following
conditions:
(a)    Seller shall have tendered delivery of the Engine (including, for the
avoidance of doubt, the related records, logs, technical data and manuals) to
Buyer at the Delivery Location;
(b)    Receipt by Buyer of the fully executed Warranty Bill of Sale following
receipt by Seller of the Purchase Price;
(c)    The Engine shall be in the same condition as its condition as of the date
of Buyer’s execution and delivery of the Technical Acceptance Certificate,
ordinary wear and tear of storage excepted;
(d)    Each of the representations and warranties of the Seller contained herein
shall be true and correct in all material respects as of Delivery (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true in all material respects as of such
earlier date);
(e)    Buyer shall have received copies of all historical bills of sale with
respect to the Engine back to the manufacturer;
(f)    Buyer shall have received copies of all non-incident/non-accident
statements with respect to the Engine covering the entire period from the
initial delivery of the Engine from the manufacturer to the first owner or
operator thereof to the Delivery Date;
(g)    Buyer shall have received an FAA8130 release certificate from the
facility at which the Engine was kept immediately prior to the Delivery;


 
4
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


(h)    Buyer shall have received a copy of the maximum performance run
parameters post-last flight, which should include the takeoff EGT margin rated
at 7B22 power;
(i)    Buyer shall have received FAA and International Registry searches with
respect to the Engine and shall otherwise be satisfied that the Engine is free
and clear of any Liens; and
(j)    Buyer shall be satisfied that the Delivery of the Engine at the Delivery
Location shall not result in the imposition of any Sales Tax.
3.2    Conditions to Seller’s Obligations. Seller’s obligation to sell the
Engine shall be subject to the satisfaction or waiver by Seller of the following
conditions:
(a)    receipt by Seller of the Purchase Price;
(b)    receipt by Seller of certificates from Buyer’s designated insurance
broker evidencing Buyer’s compliance with the insurance provisions of
Section 4.5 hereof in a form reasonably satisfactory to Seller;
(c)    receipt by Seller of an executed Technical Acceptance Certificate (at the
time of the execution of this Agreement), an executed Acceptance Certificate (at
the time of Delivery), and an executed Buyer Guarantee in a form reasonably
acceptable to Seller;
(d)    each of the representations and warranties of the Buyer contained herein
shall be true and correct in all material respects as of Delivery (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true in all material respects as of such
earlier date); and
(e)    Seller shall be satisfied that the Delivery of the Engine at the Delivery
Location shall not result in the imposition of any Sales Tax.
Section 4.    Taxes, Indemnities and Insurance.
4.1    Sales Taxes. Buyer and Seller shall cooperate with each other in all
reasonable respects to lawfully mitigate or eliminate the imposition of any
sales, use, excise, stamp, transfer, value added, gross receipts or any other
similar taxes, duties, fees or charges (collectively, “Sales Taxes”) that may be
imposed on Seller, Buyer or the Engine by any Government Entity in any
jurisdiction as a result of the sale or purchase of the Engine under this
Agreement. The Purchase Price does not include the amount of any Sales Taxes
that may be imposed by any Government Entity in any jurisdiction as a result of
the sale of the Engine under this Agreement. Buyer shall be solely responsible
for and promptly pay when due, and will on demand indemnify and hold harmless
Seller on a full indemnity, after-tax basis from and against, all Sales Taxes,
and all penalties, fines, additions to tax and interest thereon, which may be
levied by any Government Entity in the jurisdiction of the Delivery Location as
a result of the sale of the Engine at Delivery, excluding any taxes based upon
any Seller Indemnitee’s income.
4.2    Seller Indemnity. Seller agrees to indemnify, defend, save and hold
harmless each Buyer Indemnitee, in full and on demand from and against any and
all Claims (defined infra)


 
5
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


which may be asserted by a third party against a Buyer Indemnitee (regardless of
when same are suffered or incurred): (a) arising directly or indirectly out of
or in any way connected with the purchase, registration, performance,
transportation, management, leasing, replacement, removal or redelivery,
ownership, possession, control, use, operation or other activity of the Engine
by Seller or any operator or relating to loss or destruction of or damage to any
property, or death or injury to any person caused by, relating to or arising
from or out of (in each case whether directly or indirectly) any of the
foregoing matters to the extent attributable to the period prior to Delivery or
(b) as a result of the breach by Seller of any of its obligations,
representations or warranties hereunder or any documents entered into in
connection herewith;
Provided that the indemnities from Seller contained in this Section 4.2 shall
not extend to any Claims to the extent that such Claims:
(i)    arise out of any act, omission, event or circumstance occurring in
respect of the Engine after Delivery;
(ii)    are caused by the willful misconduct or gross negligence of any of the
Buyer Indemnitees; or
(iii)    are the result of a failure by Buyer to comply with any of its
obligations under this Agreement or any representation or warranty of Buyer
contained in this Agreement not being true and correct.
4.3    Buyer Indemnity. Buyer agrees to indemnify, defend, save and hold
harmless each Seller Indemnitee, in full and on demand from and against any and
all losses, liabilities, actions, proceedings, penalties, fines, judgments,
damages, fees, costs, expenses, claims, obligations, or other liabilities
(“Claims”) which may be asserted by a third party against a Seller Indemnitee
(regardless of when same are suffered or incurred): (a) arising directly or
indirectly out of or in any way connected with the purchase, registration,
performance, transportation, management, sale, inspection, testing, delivery,
leasing, replacement, removal or redelivery, condition, ownership, maintenance,
service, repair, overhaul, improvement, modification or alteration, possession,
control, use, operation or other activity of the Engine by Buyer or any
operator, or relating to loss or destruction of or damage to any property, or
death or injury to any person caused by, relating to or arising from or out of
(in each case whether directly or indirectly) any of the foregoing matters to
the extent attributable to the period from and after Delivery or (b) as a result
of the breach by Buyer of any of its obligations, representations or warranties
hereunder or any documents entered into in connection herewith;
Provided that the indemnities from the Buyer contained in this Section 4.3 shall
not extend to any Claims to the extent that such Claims:
(i)    arise out of any act, omission, event or circumstance occurring in
respect of the Engine before Delivery;
(ii)    are caused by the willful misconduct or gross negligence of any of the
Seller Indemnitees; or


 
6
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


(iii)    are the result of a failure by Seller to comply with any of its
obligations under this Agreement or any representation or warranty of Seller
contained in this Agreement not being true and correct.
4.4    After-Tax Basis. Any payment or indemnity made under Section 4.2 or 4.3
shall include any amount necessary to hold the relevant indemnitee harmless on
an after-tax basis from all withholding taxes and other taxes, fees and other
charges required to be paid with respect to such payment or indemnity under all
applicable laws. Each party shall give prompt written notice to the other party
of any liability for which it is, or may be, liable under this provision;
provided, however, failure to give such notice will not terminate any of the
rights of such indemnitee hereunder.
4.5    Insurance. Buyer shall comply with each of the provisions of Exhibit B
hereto, which provisions are hereby incorporated by reference as if set forth in
full herein.
4.6    Survival. The parties further agree and confirm that their obligations
and agreements with respect to insurance and indemnification set forth herein
shall survive the execution and delivery of this Agreement and the payment of
the Purchase Price for the Engine hereunder.
Section 5.    Excusable Delay.
5.1    Excusable Delay. Neither party hereto shall be responsible for, nor be
deemed to be in default or breach of, this Agreement as a result of any delay in
Delivery due to injunction against sale or any causes beyond its control and not
occasioned by its negligence or willful misconduct, including, but not limited
to, acts of God or the public enemy, acts of government, civil wars,
insurrection or riots, fires, floods, explosions, earthquakes or other
casualties, strikes or labor troubles causing cessation, slowdown or
interruption of work. Any party failing to perform its obligations under this
Agreement as a result of an event described in this Section 5.1 shall use
commercially reasonable efforts perform its obligations hereunder.
Section 6.    Representations and Warranties.
6.1    Representations and Warranties of Seller. Seller hereby makes the
following representations at execution and delivery of this Agreement, and at
Delivery:
(a)    Organization, Etc. Seller is duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to enter into and perform its obligations under
this Agreement.
(b)    Authorization. Seller has taken, or caused to be taken, all necessary
company or organizational action (including, without limitation, the obtaining
of any consent or approval of any of its members or any managers required by its
certificate of formation, limited liability company agreement or other charter
documents) to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.
(c)    No Violation. The execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder, and the consummation by
Seller on the date


 
7
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


hereof and on the Delivery Date of the transactions contemplated hereby, do not
and will not (i) violate or contravene any provision of any certificate of
formation or other charter documents of Seller, (ii) violate or contravene any
law applicable to or binding on Seller, or (iii) violate, contravene or
constitute any default under, or result in the creation of any Lien under, any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, lease, loan or other material agreement, instrument or document to
which Seller is a party or by which Seller or any of their respective properties
is or may be bound or affected.
(d)    Approvals. The execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder, and the consummation by
Seller on the date hereof and on the Delivery Date of the transactions
contemplated hereby, do not and will not require the consent, approval or
authorization of, or the giving of notice to, or the registration with, or the
recording or filing of any documents with, or the taking of any other action in
respect of, (i) any trustee or other holder of any debt of Seller, or (ii) any
Government Entity.
(e)    Valid and Binding Agreement. This Agreement has been duly authorized,
executed and delivered by Seller and, assuming the due authorization, execution
and delivery by any other party or parties thereto, this Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the respective terms thereof, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws affecting the rights of creditors generally
and general principles of equity, whether considered in a proceeding at law or
in equity.
(f)    Title. Upon delivery of the Warranty Bill of Sale by Seller to Buyer,
Seller shall transfer full good and marketable legal and beneficial title to the
Engine to Buyer free and clear of all Liens.
(g)    Litigation. There are no pending or, to the actual knowledge of Seller,
threatened actions or proceedings against Seller before any court,
administrative agency or tribunal which, if determined adversely to Seller,
would adversely affect the ability of Seller to perform any of its obligations
under this Agreement.
(h)    Solvency. Seller is solvent and not subject to any bankruptcy
proceedings.
(i)    Sanctions. Neither Seller nor any of its affiliates is: (i) a target of
U.S., European Union, United Kingdom, or other economic, financial or trade
sanctions in force from time to time; (ii) named, identified or described on any
blocked persons list, specially designated nationals list, prohibited persons
list, or other official list of restricted persons with whom U.S., European
Union or United Kingdom persons, or persons otherwise subject to the
jurisdiction of the U.S., the European Union or the United Kingdom may not
conduct business, including, but not limited to, restricted party lists
published or maintained by (A) U.S. Treasury Department’s Office of Foreign
Assets Control, (B) the U.S. Department of Commerce, (C) the U.S. Department of
State, (D) the European Union or (E) Her Majesty’s Treasury of the United
Kingdom; or (iii) owned or controlled by, or an actor on behalf of, any person
described in clauses (i) or (ii).


 
8
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


6.2    Representations and Warranties of Buyer. Buyer hereby makes the following
representations at execution and delivery of this Agreement, and at Delivery:
(a)    Organization, Etc. Buyer is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has the power
and authority to enter into and perform its obligations under this Agreement.
(b)    Corporate Authorization. Buyer has taken, or caused to be taken, all
necessary company or organizational action (including, without limitation, the
obtaining of any consent or approval of any of its members or any managers
required by its certificate of formation, limited liability company agreement or
other charter documents) to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.
(c)    No Violation. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer on the date hereof and on the Delivery Date of the
transactions contemplated hereby and thereby, do not and will not (i) violate or
contravene any provision of the constitutive documents of Buyer, (ii) violate or
contravene any law applicable to or binding on Buyer, or (iii) violate,
contravene or constitute any default under, or result in the creation of any
Lien under, any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, lease, loan or other material agreement, instrument
or document to which Buyer is a party (other than an interest in a general
debenture relating to the Buyer’s general financing arrangements with its
banking syndicate) or by which Buyer or any of its properties is or may be bound
or affected.
(d)    Approvals. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer on the date hereof and on the Delivery Date of the
transactions contemplated hereby or thereby for such date, do not and will not
require the consent, approval or authorization of, or the giving of notice to,
or the registration with, or the recording or filing of any documents with, or
the taking of any other action in respect of, (i) any trustee or other holder of
any debt of Buyer, or (ii) any Government Entity.
(e)    Valid and Binding Agreement. This Agreement has been duly authorized,
executed and delivered by Buyer and, assuming the due authorization, execution
and delivery by the other party or parties thereto, this Agreement constitutes
the legal, valid and binding obligations of Buyer and is or will be enforceable
against Buyer in accordance with the respective terms thereof, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium and other similar laws affecting the rights of
creditors generally and general principles of equity, whether considered in a
proceeding at law or in equity.
(f)    Sanctions. Neither Buyer nor any of its affiliates is: (i) a target of
U.S., European Union, United Kingdom, or other economic, financial or trade
sanctions in force from time to time; (ii) named, identified or described on any
blocked persons list, specially designated nationals list, prohibited persons
list, or other official list of restricted persons with whom U.S., European
Union or United Kingdom persons, or persons otherwise subject to the
jurisdiction of the U.S., the European Union or the United Kingdom may not
conduct business, including, but not limited to, restricted party lists
published or maintained by (A) U.S. Treasury Department’s


 
9
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


Office of Foreign Assets Control, (B) the U.S. Department of Commerce, (C) the
U.S. Department of State, (D) the European Union or (E) Her Majesty’s Treasury
of the United Kingdom; or (iii) owned or controlled by, or an actor on behalf
of, any person described in clauses (i) or (ii).
6.3    Limitation of Warranties and Agreements. THE ENGINE, THE PARTS THEREOF,
AND ANY OTHER THING DELIVERED, SOLD OR TRANSFERRED HEREUNDER ARE BEING SOLD AND
TRANSFERRED TO BUYER AND ACCEPTED BY BUYER HEREUNDER “AS-IS, WHERE-IS,” WITH ALL
FAULTS. BUYER UNCONDITIONALLY AGREES THAT AS BETWEEN BUYER AND SELLER THE ENGINE
AND EACH PART THEREOF IS TO BE SOLD AND PURCHASED IN AN AS IS, WHERE IS, WITH
ALL FAULTS CONDITION AS AT THE DELIVERY DATE, AND, EXCEPT AS TO TITLE WARRANTIES
CONTAINED HEREIN AND IN THE WARRANTY BILL OF SALE, NO WARRANTY, REPRESENTATION
OR COVENANT OF ANY KIND HAS BEEN ACCEPTED, MADE OR IS GIVEN BY SELLER OR ITS
SERVANTS OR AGENTS IN RESPECT OF THE AIRWORTHINESS, VALUE, QUALITY, DURABILITY,
CONDITION, DESIGN, OPERATION, DESCRIPTION, MERCHANTABILITY OR FITNESS FOR USE OR
PURPOSE OF THE ENGINE OR ANY PART THEREOF, AS TO THE ABSENCE OF LATENT, INHERENT
OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS TO THE COMPLETENESS OR
CONDITION OF THE ENGINE RECORDS, OR AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY
PATENT, COPYRIGHT, DESIGN OR OTHER PROPRIETARY RIGHTS; AND ALL CONDITIONS,
WARRANTIES AND REPRESENTATIONS (OR OBLIGATION OR LIABILITY, IN CONTRACT OR IN
TORT) IN RELATION TO ANY OF THOSE MATTERS, EXPRESSED OR IMPLIED, STATUTORY OR
OTHERWISE, ARE EXPRESSLY EXCLUDED.
Section 7.    Miscellaneous.
7.1    Notices. Every notice, request, demand or other communication
(collectively, “Notice”) under this Agreement shall:
(a)    be in writing delivered personally or by prepaid courier or other similar
services or by electronic mail;
(b)    be deemed to have been received, in the case of an e-mail upon the
earlier of (i) confirmation of receipt of such e-mail by the addressee; or
(ii) on the fifth day after sending, provided the sender thereof has not
received actual notice of failed delivery, and, in the case of a Notice
delivered personally or by courier service, when delivered (provided that if
delivery is tendered but refused, such Notice shall be deemed effective upon
such tender); and


 
10
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement




(c)    be sent:
to Seller at:
Contrail Aviation Leasing, LLC
435 Investment Court
Verona, WI 53593
E-mail: Steve@contrail.com
Attention: Steve Williamson
with a copy to:
Boardman & Clark LLP
One South Pinckney, Suite 410
Madison, WI 53703
E-mail: fsutherland@boardmanclark.com
Attention: Frank C. Sutherland
to Buyer at:
ALF V LLC
c/o RESIDCO
70 W Madison, Suite 2200
Chicago, IL 60602-4275
Attention: Treasury & Control
Email: treasurycontrol@residco.com
or to such other address or facsimile number as is notified by one party to the
other party under this Agreement.
7.2    Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party hereto; provided that the Buyer may
assign this Agreement to an affiliate. In the event of such assignment, Buyer
and the assignee, jointly and severally, will be responsible to Seller for all
obligations and liabilities as the buyer of the Engine to be delivered
hereunder, and Seller may enforce its rights accordingly.
7.3    Headings. All headings in this Agreement are for convenience only, and
are not a substantive part of this Agreement.
7.4    Brokers’ Commissions.
(a)    Buyer agrees to indemnify each Seller Indemnitee from and against all
claims, demands, liabilities, damages, losses and judgments (including
reasonable attorneys’ fees, consultants’ fees and court costs) which arise out
of Buyer’s actions with respect to agents or brokers.


 
11
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


(b)    Seller represents that it has not engaged any agent or broker entitled to
any compensation as a result of the transactions contemplated by this Agreement.
Seller agrees to indemnify each Buyer Indemnitee from and against all claims,
demands, liabilities, damages, losses and judgments (including reasonable
attorneys’ fees, consultants’ fees and court costs) which arise out of Seller’s
actions with respect to agents or brokers.
7.5    Survival of Representations, Warranties and Indemnities. Each of the
representations, warranties and indemnities of the parties hereto shall survive
the execution and delivery of this Agreement and the Delivery of the Engine.
7.6    Governing Law; Jurisdiction.
(1)      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(a)    The parties agree that the federal courts located in New York, New York
(in the Borough of Manhattan) are to have non-exclusive jurisdiction to settle
any disputes in connection with this Agreement and the other documents related
hereto and irrevocably submit to the jurisdiction of such courts in connection
with this Agreement and the other documents related hereto.
(b)    Each party hereto:
(i)    waives objection to such courts on grounds of inconvenient forum, venue
or otherwise as regards proceedings in connection with this Agreement and other
documents related hereto; and
(ii)    agrees that (subject to permitted appeals) a judgment or order of such a
court in connection with this Agreement or the other documents related hereto is
conclusive and binding on it and may be enforced against them in the courts of
any other jurisdiction.
7.7    Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the transactions contemplated herein,
supersede any prior or contemporaneous agreements, whether oral or in writing,
between the parties, and this Agreement shall not in any manner be supplemented,
amended or modified except by a writing executed on behalf of the parties by
their authorized representatives. This Agreement shall not be interpreted or
construed against any party to this Agreement because that party or attorney for
that party drafted the Agreement or participated in the drafting of this
Agreement, and the parties expressly waive any law, common law or court decision
to the contrary.
7.8    Waivers. The waiver of performance of any term of this Agreement in a
particular instance shall not constitute a waiver of any subsequent breach or
preclude either party from thereafter demanding performance thereof according to
the provisions hereof.


 
12
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


7.9    Unenforceability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.
7.10    Counterparts; Signatures. This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but both
of which together will constitute one and the same agreement, and which shall be
sufficiently evidenced by any one of such original counterparts. A facsimile or
PDF copy signature on any counterpart hereto will be deemed an original for all
purposes.
7.11    Expenses. Except as otherwise expressly provided herein, each party
shall be responsible for and shall pay the costs and expenses incurred by it in
connection with the negotiation and drafting of this Agreement and the
consummation of the transactions contemplated hereby, including attorneys’ fees
and expenses and technical, inspection and/or appraisal costs. Seller will,
however, be responsible for any FAA counsel or registration fees associated with
the transactions contemplated under this Agreement.
7.12    Confidentiality. The parties each acknowledge that the commercial and
financial information contained in this Agreement is considered confidential.
The parties each agree that it will treat the contents and subject matter of
this Agreement as confidential and will not, without the prior written consent
of the other, disclose this Agreement or the subject matter hereof to any third
party except to their respective affiliates and its and their respective owners,
employees, officers, directors, managers, partners, members, professional
advisors, potential financing sources, insurance brokers, auditors and or other
agents (“Representatives”), or as may be required by applicable law or rule or
regulation of any stock exchange or the SEC, or as may be required to enforce
the terms of this Agreement. Upon disclosure required by any applicable law,
rule or regulation, such disclosing party shall use its commercially reasonable
efforts to secure confidential treatment from all recipients of such
confidential information and shall cooperate with the efforts of the other party
to ensure such treatment; provided that this sentence shall not apply where such
disclosure makes the previously confidential information publicly available.
Each party shall inform its Representatives that it expects them to comply with
the provisions of this Section 7.12 and each party shall be responsible for any
breach of the provisions of this Section 7.12 by any of its Representatives.
7.13    No Third Party Beneficiaries. Except as provided in Sections 4 and 7.2
hereof, no third party is intended to benefit from, nor may any third party seek
to enforce any of the provisions of, this Agreement.
7.14    Limitation of Damages. No party will in any event be liable to any other
party for any indirect, special, consequential or punitive damages arising out
of any breach or otherwise in respect of this Agreement or the subject matter
hereof, except, for the avoidance of doubt, to the extent the indemnification
provisions hereunder require an indemnity in respect of such damages which are
recoverable by a person not a party hereto against a Seller Indemnitee or a
Buyer Indemnitee, it being understood that this provision shall not limit or
expand the scope or content of such indemnification provisions.


 
13
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


7.15    Cape Town Convention. Once legal title to the Engine has duly passed to
Buyer pursuant to the Warranty Bill of Sale, Seller, at its cost, will consent
to the registration at the International Registry of a contract of sale
registration with respect to the Warranty Bill of Sale.
[Signature page follows.]




 
14
 




--------------------------------------------------------------------------------


Engine Sale and Purchase Agreement


IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.
CONTRAIL AVIATION LEASING, LLC, 
as Seller




By:   /s/ Joseph G. Kuhn_____________ 
   Name: Joseph G. Kuhn 
   Title: CEO
ALF V LLC
as Buyer


By: ALF II, Inc., its Manager




By:   /s/Glenn P. Davis______________ 
   Name: Glenn P. Davis 
   Title: President







 
 
 

F:\DOCS\WD\53544\110\A3682196.DOCX



--------------------------------------------------------------------------------


Engine Sale and Purchase Agreement


EXHIBIT A
WARRANTY BILL OF SALE
___________________, 2020
CONTRAIL AVIATION LEASING, LLC (“Seller”) owns full legal and beneficial title
to one (1) used CFM56-7B22 engine bearing manufacturer’s serial number 889727,
in QEC configuration as detailed in the Purchase Agreement, including all
appliances, parts, accessories and other equipment installed on, or attached
thereto, and any loose equipment specific thereto, all records, logs, technical
data and manuals in the possession of Seller and one Dedienne model
D71STA00005G02 engine stand bearing serial number MCC190345-3-1, all as more
particularly described in the Purchase Agreement (the “Engine”).
For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller hereby sells, grants, transfers and delivers to ALF
V LLC (“Buyer”), full legal and beneficial title and interest in and to the
Engine.
This Warranty Bill of Sale is delivered pursuant to the Engine Sale and Purchase
Agreement, dated as of _____________ ___, 2020 (the “Purchase Agreement”),
between Seller and Buyer.
The undersigned hereby warrants to Buyer (and Buyer’s successors and assigns)
that Seller conveys to Buyer full good and marketable legal and beneficial title
to the Engine, free and clear of all Liens (as defined in the Purchase
Agreement) and that Seller shall warrant and defend such title against any
claims and demands; provided, that the Engine is otherwise conveyed “AS IS”,
“WHERE IS” AND “WITH ALL FAULTS” AND (EXCEPT AS PREVIOUSLY PROVIDED IN THIS
PARAGRAPH OR IN SECTION 6.1(f) OF THE PURCHASE AGREEMENT, IN EACH CASE SPECIFIC
TO TITLE) WITHOUT REPRESENTATION OR WARRANTY OF ANY TYPE OR KIND, EXPRESS OR
IMPLIED, WITH RESPECT THERETO (INCLUDING, WITHOUT LIMITATION, AS TO CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE) and is subject to each
and every disclaimer contained in the Purchase Agreement.
THIS WARRANTY BILL OF SALE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
[Signature page follows.]


 
1
 




--------------------------------------------------------------------------------

Engine Sale and Purchase Agreement


IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
in its name as of the date first written above.
 
CONTRAIL AVIATION LEASING, LLC, as Seller
By:  _______________________   
   Name: Joseph G. Kuhn 
   Title: CEO







 
2
 




--------------------------------------------------------------------------------


Engine Sale and Purchase Agreement


EXHIBIT B
INSURANCES


Section 1. Insurances. From Delivery and continuously thereafter until two (2)
years following Delivery, Buyer will carry or cause to be carried with respect
to the Engine comprehensive aviation legal liability insurance including but not
limited to aircraft third party, property damage, passenger, baggage, cargo,
mail and airline general third party (including products) legal liability
insurance including without limitation, war risk and allied perils, (I) in an
amount of not less than (a) if the Engine is being operated, Five Hundred
Million Dollars ($500,000,000), or (b) when the Engine is removed from service,
during such period, Buyer shall in place of the requirements above procure
general liability insurance and aviation products liability insurance for no
less than Ten Million Dollars ($10,000,000) for any one occurrence and in the
aggregate with respect to products liability, (II) of the type usually carried
by similar corporations engaged in the same or a similar business, and which
covers risks of a kind customarily insured against by such corporations,
(III) which is maintained in effect with insurers of recognized reputation and
responsibility, and (IV) which names Seller and Seller’s Additional Insureds as
additional insureds under the policy or policies comprising this insurance
coverage with all such requirements satisfactory to Seller, acting reasonably.


Buyer shall endeavor that this insurance shall contain a waiver of subrogation
in favor of Seller Indemnitees.


Section 2. Terms of Insurance Policies. Any policies carried in accordance with
Section 1 hereof covering the Engine, and any policies taken out in substitution
or replacement for any such policies, (i) name the Seller Indemnitees as
additional insureds (but without imposing on any such party liability to pay
premiums with respect to such insurance), (ii) provide that if the insurers
cancel such insurance for any reason whatever, or if the same is allowed to
lapse for non-payment of premium or if any material change is made in the
insurance which adversely affects the interest of any Seller Indemnitee, such
lapse, cancellation or change shall not be effective as to any Seller Indemnitee
for thirty days (seven days in the case of war risk and allied perils coverage)
after written notice by such insurers to Seller of such lapse, cancellation or
change, provided, however, that if any notice period specified above is not
reasonably obtainable, such policies shall provide for as long a period of prior
notice as shall then be reasonably obtainable, (iii) expressly provide that all
of the provisions thereof, except the limits of liability, shall operate in the
same manner as if there were separate policy covering each insured, and
(iv) provide that the insurers will waive any right to any setoff.


On or before the Delivery Date for the Engine, the Buyer shall provide to Seller
a certificate of insurance evidencing the coverage obtained pursuant to this
Exhibit in a form reasonably satisfactory to Seller and shall provide to Seller,
upon request, an updated certificate of insurance upon each renewal of the
coverage described in this Exhibit B.




 
Exhibit B
Page 1
 




--------------------------------------------------------------------------------


Engine Sale and Purchase Agreement


EXHIBIT C
FORM OF TECHNICAL ACCEPTANCE CERTIFICATE
As of ____________, 2020, ALF V LLC (“Buyer”), technically accepts one (1) used
CFM56-7B22 engine bearing manufacturer’s serial number 889727, in QEC
configuration as detailed in the Agreement, including all appliances, parts,
accessories, and other equipment installed on, or attached thereto as of the
date hereof and all records, logs, technical data and manuals in the possession
of Seller and made available to Buyer for inspection and one Dedienne model
D71STA00005G02 engine stand bearing serial number MCC190345-3-1 (“Engine”)
pursuant to the terms of that certain Engine Sale and Purchase Agreement dated
as of _____________ __, 2020 (the “Agreement”) between Buyer and CONTRAIL
AVIATION LEASING, LLC (“Seller”). Capitalized terms used but not defined herein
have the meanings ascribed thereto in the Agreement.
Buyer hereby unconditionally and irrevocably acknowledges and agrees that the
Engine and its records are technically acceptable to Buyer without exception as
of the date hereof.
Engine Total Flight Hours:
Engine Total Flight Cycles:
Take Off EGT Margin:    
Post Delta Turbine Rear Frame Work Borescope Inspection:
FAA 8130 Release Certificate Post Delta Turbine Rear Frame Work issued by AIM,
LLC:
 
ALF V LLC
as Buyer


By: ALF II, Inc., its Manager




By:   __________________    
   Name: 
   Title:







 
Exhibit C
Page 1
 




--------------------------------------------------------------------------------


Engine Sale and Purchase Agreement




EXHIBIT D
FORM OF ACCEPTANCE CERTIFICATE
As of ____________, 2020, ALF V LLC (“Buyer”), accepts one (1) used CFM56-7B22
engine bearing manufacturer’s serial number 889727, in QEC configuration as
detailed in the Agreement, including all appliances, parts, accessories, and
other equipment installed on, or attached thereto as of the date hereof and all
records, logs, technical data and manuals in the possession of Seller and one
Dedienne model D71STA00005G02 engine stand bearing serial number MCC190345-3-1
(“Engine”) pursuant to the terms of that certain Engine Sale and Purchase
Agreement dated as of _____________ __, 2020 (the “Agreement”) between Buyer and
CONTRAIL AVIATION LEASING, LLC (“Seller”). Capitalized terms used but not
defined herein have the meanings ascribed thereto in the Agreement.
Buyer hereby unconditionally and irrevocably acknowledges and agrees that the
Engine and its records are acceptable to Buyer without exception as of the date
hereof.
 
ALF V LLC,
as Buyer


By: ALF II, Inc., its Manager




By:  _____________________     
   Name: 
   Title:







 
Exhibit D
Page 1
 




--------------------------------------------------------------------------------


Engine Sale and Purchase Agreement


EXHIBIT E
QEC LISTING
[See attached.]









--------------------------------------------------------------------------------








AIRCRAFT INSPECTION & MANAGEMENT, LLC
2481 W. Poppy Avenue, Tucson, Arizona  85705 - Office (520) 399·6489 Fax (520)
579·8855
FAA CRS # 8AIR305B / EASA 145.6258
.Specializing Worldwide in
CFMS6-3/5/7 Surgical Strike Repair I Modular Maintenance Borescope Inspections
LPT & HPC Boroblend Repairs
Top & Bottom Case Repairs Engine Runs Removal & Installation of Engines & APU's
8130 Dual Release Serviceable Tags Equipment Rental Records Review
   AIMFAAMRO COM    FAA & EASA CERTIFIED REPAIR STATION
WORK ORDER #: 19-10-30-01R


CUSTOMER: Contrail Aviation Support, LLC.
                                                         ESN: 889727 CFM56-7
SERIES


ENGINE MODEL: CFM56-7822 QEC INVENTORY REPORT
                  DATE: 25-Nov-2019
Description of Component
Typical Part Number(s)
Manual References
Qty
Part No.
Serial No.
Installed? Y/ N
ATA 24 ELECTICAL POWER
INTEGRATED DRIVE GENERATOR ((IDG)
S281A001-101
71-00-02-22-050
1
761574B
2435
Y
QUAD RING
762075
71-00-02-22-080
1
99167-762246
2229
Y
ATA 26 FIRE PROTECTION
FIRE DETECTOR UPPER FAN
S332T100-44
71-00-02-28-005
1
S332T100-44
3419
Y
FIRE DETECTOR LOWER FAN
S332T100-30
71-00-02-28-010
1
Not Visible
Not Visible
Y
FIRE DETECTOR LH CORE
S332T100-43
71-00-02-28-015
1
Not Visible
Not Visible
Y
FIRE DETECTOR RH CORE
S332T100-38
71-00-02-28-020
1
Not Visible
Not Visible
Y
ATA 29 HYDRAULIC SYSTEM
HYDRAULIC PUMP VICKERS
10-62167-3
71-00-02-20-1-015
1
N/A
N/A
N
HYDRAULIC PUMP ABEX
10-62167-2
71-00-02-20-2-015
1
66087
K0866
Y
HYDRAULIC FILTER
10-60555-7
71-00-02-21-005
1
Not Visible
Not Visible
Y
HYDRAULIC PRESSURE HOSE
S332A210-21
71-00-02-21-225
1
155012-12-21
4258
Y
HYDRAULIC SUPPLY HOSE
S332A210-22
71-00-02-21-300
1
155016-20-11
2,571
Y
FITIING QUICK RELEASE
S332A210-20
71-00-02-20-020
1
Not Visible
Not Visible
Y
ATA 30 ICE & RAIN PROTECTION
TAI VALVE
S332A239-2
71-00-02-27-225
1
59364/3215618-4
6413
Y
TAI PRESSURE SWITCH
21SN41-52
71-00-02-27-060
1
Not Visible
Not Visible
Y
TAI DUCT ASSY
332A2390-48
71-00-02-27-100
1
Not Visible
Not Visible
Y
ATA 36 PNEUMATICS
STARTER DUCT ASSY LOWER
332A2313-1
71-00-02-25-100/250
1
332A2313-1
N/A
Y
STARTER DUCT ASSY UPPER
332A2310-4
71-00-02-25-100 I 250
1
332A2310-4
N/A
Y



Page 1 of 4




--------------------------------------------------------------------------------






STARTER ASSY
1851M36P06
80-11-10-01-010
1
1851M36109
A4561C
Y
STARTER VALVE ASSY
S322A002-2
71-00-02-25-175
1
S332A002-2
15576
Y
PRE COOLER CONTROL VALVE
10-62008-33
71-00-02-14-075
1
3289562-5
681C
Y
HIGH STAGE AIR REGULATOR
10-62008-39
71-00-02-14-150
1
10-62008-42
11753
Y
BLEED AIR REGULATOR
10-62008-40
71-00-02-14-250
1
N/V
N/V
Y
DUCT ASSY 5TH STAGE
332A2323-10
71-00-02-16-105
1
332A2322-54
N/A
Y
IP CHECK VALVE 5TH STAGE
10-62008-1
71-00-02-16-250
1
3202222-1
S043
Y
DUCT ASSY 9TH STAGE
332A2321-10
71-00-02-16-200
1
1896M69G01
N/V
Y
HIGH STAGE VALVE
10-62008-32
71-00-02-16-150
1
10-62008-32
11060
Y
DUCT ASSY INTERSECTION MANIFOLD
332A2322-54
71-00-02-16-300
1
N/V
N/V
Y
PRESSURE REGULATING & SHUTOFF VALVE
10-62008-30
71-00-02-18-005
1
10-62008-30
4534
Y

ATA 71 POWERPLANT
FORWARD ENGINE MOUNT ASSY
310A2020-10
71-00-002-02-215
1
310A2020-10
240904
Y
THRUST LINK ASSY LH
310A2041-9
71-00-02-31-005
1
310A2041-9
240905
Y


THRUST LINK ASSY RH
310A2041-10
71-00-02-31-010
1
31OA2041-10
240906
Y
AFT ENGINE MOUNT
310A2030-11
71-00-02-03-005
1
310A2030-25
B2215
Y
IDG AIR/OIL COOLER
JA538551-3 I S332A260-1
71-00-02-23-1-05
1
UA538551-3
31536R
Y

ATA 72 ENGINE
Compressor Inlet Cone
N/R
72-30-00
1
N/V
N/V
Y
ACCESSORY GEARBOX- AGB
340-046-503-0
72-00-00-45-710
1
340-046-602-0
EB077533-A
Y
TRANSFER GEARBOX - TGB
340-050-704-0
72-00-00-45-700
1
335-300-501-9
EB144680-T
Y
STATOR ALTERNATOR
87006-5
72-00-00-35-390
1
87006-9
13455
Y
ROTOR ALTERNATOR
85465-2
72-00-00-35-440
1
NV
N/V
Y
ID RATING PLUG
390-550-003-0
72-00-00-92-020
1
390-660-501-0
F0301
Y
HARNESS J5
390-550-003-0
72-00-00-10-200
1
325-034-902-0
YH218148-B
Y
HARNESS J6 (SAC)
325-026-101-0
72-00-00-10-190
1
325-035-003-0
YH223158-C
Y
HARNESS J7 (SAC)
325-025-701-0
72-00-00-10-240
1
325-025-702-0
YH714699-2
Y
HARNESS J8
325-025-801-0
72-00-00-10-250
1
325-025-803-0
YH230990 -T
Y
HARNESS J9
325-025-201-0
72-00-00-10-020
1
325-043-401-0
YH237151-1
Y
HARNESS J10
325-025-301-0
72-00-00-10-040
1
325-043-501-0
YH240767-6
Y

ATA 73 FUEL & CONTROL
EEC
1853M33P02
72-00-00-15-380A
1
1853M33P06
LMDN5517
Y
FUEL PUMP
828300-4
72-00-00-35-360B
1
340-402-105-0
YA010356-3
Y
FUEL DIFFERENTIAL SWITCH
QA07670ISS1
72-00-00-35-080
1
QA079951SS-3
RC3-8775
Y
SERVO FUEL HEATER
45731-1381
72-00-00-35-180
1
45731-1382
YB003855-H
Y
FUEL FLOW TRANSMITTER
8TJ167GHW1
72-00-00-23-250
1
8TJ167GHM1
GDB3605M
Y



Page 2 of 4



--------------------------------------------------------------------------------






FILTER FUEL NOZZLE
FA00631C
73-11-45-01-10
1
FA00631C
YP932591-3
Y
FUEL NOZZLES
6840023M1
72-41-00-01 -350
20
N/V
N/V
Y
HMU
442124
72-00-00-35-140
1
442355
BECW1620
Y
BURNING STAGING /SELECTION VALVE (SAC)
44E64-8
72-00-02-25-790
1
N/A
N/A
N
FUEL SUPPLY INLET HOSE
S332A280-5
71-00-02-12-010
1
S332A280-5
3081
Y
ATA 74 IGNITION
 
IGNITER PLUG - UPPER
9044035-1
74-00-00-01-300
1
N/V
N/V
Y
IGNITER PLUG - LOWER
9044035-1
74-00-00-01-300
1
N/V
N/V
Y
IGNITION EXCITER BOX - LOWER
10-631045-2
72-00-00-15-010
1
10-631045-2
UNNE8678
Y
IGNITION EXCITER BOX -UPPER
10631045-2
72-00-00-15-010
1
10-631045-2
UNJL9056
Y
IGNITION LEAD (SAC)
9059110-1
74-00-00-01-320
2
9059110-1
KCM465 I KV4884
Y
ATA 75 AIR
HPT AAC VALVE
3291186-5
75-22-10-01-10
1
3291186-6
GRTG9446
Y
LPT ACC VALVE
C24937001-1
75-23-10-01-10
1
C24937001-1
YR011484-N
Y
TRANSIENT BLEED AIR VALVE
3291390-1
75-21-10-05-10
1
3291390 -1
GRTM9213
Y
VBV ACTUATOR LH
7074-200
75-32-20-01-10
1
340-401-604-0
YU02616-1
Y
VBV ACTUATOR RH
7074-200
75-32-20-01-50
1
340-401-604-0
N/V
Y
VSV ACTUATOR LH
1211313-008
75-32-10-01-10
1
121313-230
RPM-PH502
Y
VSV ACTUATOR RH
1211313-008
75-32-10-01-110
1
1211313-230
NV
Y
ATA 77 INDICATING
N1 SPEED SENSOR
320-862-401-0
77-12-10-01-10
1
320-862-401-0
YJ185078K
Y
N1 VIBRATION TRANSDUCER
6237M117A
77-31-30-01-10
1
N/V
N/V
Y
N2 SPEED SENSOR
320-549-002-0
77-11-1-01-10
1
320-549-004-0
YJ194606-J
Y
T3 SENSOR
8TC19AAN1
77-23-10-01-010
1
8TC19AAN1
GDBY661G
Y
TS SENSOR
TC292-01
77-22-10-01-010
1
TC296-02
YC084231
Y
T12 PROBE
RP235-00
72-00-00-10-150
1
RP235-00
N/V
Y
TEMP CPRSR DISCH SENSOR
8TC19AAN1
77-23-10-01-10
1
8TC19AAN1
GDBY661G
Y
T49.5 PROBE LH UPPER
TC296-02
77-21-10-01-10
1
TC296-02
YC08430-T
Y
T49.5 PROBE LH LOWER
TC296-02
77-21-10-01 -10
1
TC296-02
N/V
Y
T49.5 PROBE RH UPPER
TC296-02
77-21-10-01-10
1
TC296-02
YC084223-4
Y
T49.5 PROBE RH LOWER
TC296-02
77-21-10-01-10
1
TC296-02
YC064304-GR
Y
ATA 78 EXHAUST
Exhaust Plug Assembly
314A2620-1
PPBU 71-00-02-32-05
1
314A2620-5
2075
Y
Exhaust Nozzle Assembly
314U2100-72
PPBU 71-00-02-26-25
1
314A2610-1
2075
Y
ATA 79 OIL
FUEL I OIL HEAT EXCHANGER
45332-8036
79-21-20-01-010
1
47731-1382
YB003855-H
Y
OIL QUANTITY TRANSMITTER
8TJ146CFA1
79-31-00-01-010
1
8TJ146CFA1
YE012321-R
Y
OIL SCAVENGE FILTER
340-400 -302-0
72-00-00-35-050
1
N/V
N/V
Y





Page 3 of 4



--------------------------------------------------------------------------------








LUBRICATION UNIT
340-400-004-0
72-00-00-35-010
1
N/V
N/V
Y
IDG OIL COOLER
45731-1392
72-00-00-23-840
1
45731-1393
YB91955-C
Y
OIL ANTI LEAK VALVE
340-400-203-0
72-23-00-05-520
1
340-400-203-0
YT017269-G
Y
OIL PRESSURE SWITCH
APTE8A20007BARD
79-32-10-01-10
1
APTE8A20007BARD
K-15824
Y
OIL TANK
340-403-802-0
79-11-20-01-010
1
340-403-802-0
YTO11725-L
Y
OIL CLOGGING TRANSMITIER
QA07656ISSP3
79-21-40-01-110
1
N/V
N/V
Y
OIL TEMPERATURE SENSOR
RP238-00
79-31-40-01-10
1
RP235-00
NV
Y



INSPECTOR #1:(SIGN)            STAMP:            DATE:


_________________________________        AIM 5 INSP.            11/25/19




INSPECTOR #2:(SIGN)            STAMP:            DATE:


_________________________________        AIM 26 INSP.            11/25/19










18629729v1




 
 
 




